FLOYD R. GIBSON, Circuit Judge,
concurring and dissenting.
I agree with the majority’s decision to affirm the district court’s entry of summary judgment on the Andersons’ failure to warn and negligent design defect claims. I disagree with the majority’s decision reversing the district court’s entry of summary judgment on the Andersons’ strict liability defective design claim, and I respectfully dissent.
In order to recover under the Missouri law of strict liability in tort for defective design, the Andersons must show that “the design renders the product unreasonably dangerous.” Nesselrode v. Executive Beechcraft, Inc., 707 S.W.2d 371, 377 (Mo.1986). Missouri courts have recognized that the amorphous concept of “unreasonably dangerous” may be proven either through the consumer expectation test set forth in comment i of § 402A of the Restatement (Second) of Torts, or via the type of risk/benefit analysis discussed in cases such as Barker v. Lull Eng’g Co., 20 Cal.3d 413, 143 Cal.Rptr. 225, 236-37, 573 P.2d 443, 454-55 (Cal.1978). Nesselrode, 707 S.W.2d at 376-78.
As the majority of this panel has noted, Missouri courts have declined to strictly define the phrase “unreasonably dangerous” in terms of either the consumer expectation test or risk/benefit analysis. Id. at 377-78. Instead, Missouri state courts typically submit the issue of whether a given product is defective as “unreasonably dangerous” to the jury “as an ultimate issue without further definition.” Id. at 378. The Missouri courts’ decision to leave the definition of “unreasonably dangerous” to the common sense of the jury should not, however, be mistaken for an endorsement of absolute liability. One way or another, the plaintiff must still prove the product was somehow unreasonably dangerous, and, therefore, defective. Id. at 375-76.
After carefully reviewing the record, I am unable to discover any evidence creating a genuine issue of material fact as to whether the straightener was “unreasonably dangerous” under any standard. Because the danger presented by the straightener could not have been more “open and obvious,” the machine is clearly not defective under the consumer expectation test. Linegar v. Armour of America, Inc., 909 F.2d 1150, 1153-54 (8th Cir.1990) (applying Missouri law). The key issue, then, is whether the Andersons presented any evidence sufficient to raise a factual issue as to whether the pinch roller was defective under some type of risk/benefit analysis standard. See Pree v. Brunswick Corp., 983 F.2d 863 (8th Cir.) (propeller blades were not unreasonably dangerous where danger was open and obvious and no safer available alternative design existed), cert. denied, — U.S. -, 114 S.Ct. 65, 126 L.Ed.2d 35 (1993).
The majority concludes that the engineer’s affidavit and deposition are sufficient to defeat summary judgment on the defective design claim. I disagree. Under the risk/ben*1119efit standard, the basic issue is whether, through hindsight, the jury determines that “the risk of danger inherent in the challenged design outweighs the benefits of such design.” Barker, 573 P.2d at 454. Relevant considerations include the gravity of the potential danger, the likelihood of the danger, the feasibility of safer alternative designs, the financial cost of alternative designs, and the adverse consequences to the product and the consumer resulting from the alternative design. Id. at 455.
The engineer’s affidavit addresses none of these considerations. It merely asserts that the straightener was defective because it “should” have been equipped with an interlocked barrier guard “of some type.” The affidavit fails to specify whether such an alternative design would have prevented the accident, whether it was technically feasible at the time of the accident, whether it would have created new safety hazards, or even what type of guard or alternative design “should” have been employed. I view this sweeping assessment as wholly conelusory.
The engineer’s accompanying deposition further specifies the type of guard he recommends, but fails to address any other relevant considerations, not the least of which is the open and obvious nature of the hazard. Nevertheless, the engineer states in his deposition that it would have been “better” to have a fixed element guarding the roll face despite acknowledging the obviousness of the danger. Under any standard of analysis, the obviousness of the danger is a key issue. “Although not conclusive, the obviousness of a defect or danger is material to the issue whether a product is ‘unreasonably dangerous’.” Linegar, 909 F.2d at 1154 (quotation omitted). In this case, it is difficult to imagine a more glaringly apparent hazard. The machine performed exactly as it was supposed to have performed. The engineer’s testimony, however, appears to have disregarded this critical inquiry as completely as Ronald Anderson himself disregarded the written warning clearly posted on the machine and his own personal knowledge of the hazard when he reached over the guard rail in order to place his hand into an open and obvious hazard.
There can be little doubt that additional guards of some sort might have been “better” for Ronald Anderson, but that is not the issue. In the design of -any product there will always necessarily be tradeoffs, a tension between absolute safety versus function and affordability, and no product will ever be completely safe. See Linegar, 909 F.2d at 1154-55. In the absence of a more detailed assessment of the open and obvious nature of the hazard, the relevant safety alternatives, their technological availability, their practical feasibility, and the potential safety hazards necessarily engendered by such alternative designs, it signifies nothing to hire an “expert” to flatly state that the straightener “should” have been equipped with “some type” of guard, or could have been “better.”
In addition to being insufficient as a matter of law to create a genuine issue of material fact as to whether the straightener was unreasonably dangerous, I believe the engineer’s affidavit to be wholly inadmissible under Daubert v. Merrell Dow Pharmaceuticals, - U.S. -, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Under Daubert, which has been applied to both scientific evidence and technical issues calling for expert opinions, Dunbar v. Shaklee Corp., 31 F.3d 638, 647 n. 15 (8th Cir.1994), expert testimony is admissible only if it is scientifically based and will assist the trier of fact in determining a fact in issue. Daubert, — U.S. at -, 113 S.Ct. at 2795-96.
In order to determine whether the expert testimony in issue is rehable under the first prong of Daubert, “the court must conclude that the testimony was derived from the application of a reliable methodology or principle in the particular case.” United States v. Martinez, 3 F.3d 1191, 1198 (8th Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 734, 126 L.Ed.2d 697 (1994). Due to the conelusory nature of the engineer’s expert affidavit and deposition, that determination is impossible. When assessing the reliability of expert testimony, Daubert suggests that the trial court consider a non-exhaustive list of factors including: (1) whether the concept has been tested, (2) whether the concept has been subject to peer review, (3) the known rate of error, and (4) whether the concept is general*1120ly accepted by the community. The record is utterly bereft of any evidence supporting the scientific reliability of the engineer’s opinion under these or any other criteria.
The majority distinguishes this case from Pestel v. Vermeer Mfg. Co., 64 F.3d 382 (8th Cir.1995), on the basis that the excluded proffered alternative design in that ease had not been properly tested and was admittedly unfeasible. This Court cannot say the same in this case only because we have no data whatsoever regarding the engineer’s reasoning or scientific methodology, or the lack thereof. Ironically, there is less evidence of scientific reliability in this case than in Pes-tel. In that case, the district court was at least able to gauge the non-reliability of the expert’s proffered alternative design based on the expert’s reasoning and methodology. Here, we have no idea what scientific basis, if any, on which the Andersons’ expert witness based his sweeping conclusions.
The majority also relies on photographs in evidence showing that someone had installed a guard on the front of the straightening machine some time after the accident as evidence of the proposed alternative design’s feasibility and availability. But without any indication that this guard functioned successfully on the straightener for any period of time, effectively prevented the type of injuries at issue here, or is even the same type of device advocated in the engineer’s perfunctory affidavit, I view such evidence as a poor substitute for the hallmarks of scientific reliability identified in Dauberb. I think Judge Limbaugh’s ruling on this issue was eminently correct.
Consequently, I would affirm the district court’s entry of summary judgment in toto.